Case 9:20-cv-81205-RAR Document 54 Entered on FLSD Docket 07/31/2020 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,
  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

                  ORDER GRANTING PLAINTIFF’S MOTION TO UNSEAL

         THIS CAUSE comes before the Court upon Plaintiff Security and Exchange

  Commission’s Motion to Unseal [ECF No. 47] (“Motion”), filed on July 30, 2020. The Motion

  seeks to unseal the filings, orders, and docket sheet in this case, with the exception of the law

  enforcement agency transcripts and declarations filed as exhibits to Plaintiff’s Motion for

  Temporary Restraining Order [ECF No. 14]. Having reviewed the Motion, and being otherwise

  fully advised, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion is GRANTED as follows:

         The Court hereby directs the Clerk of Court to UNSEAL all documents, filings, orders,

  and the docket in this case, EXCEPT FOR Docket Entries: 31-14, 31-15, 32, 32-1, 32-2, 32-3,

  32-4, 33, 33-4, 33-5, 33-9, 33-10, 33-11, 34-1, 34-2, 34-3, 34-5, 41, 41-8, 41-26, 41-27, 41-29, 41-

  30, 41-31 and 41-32, which SHALL REMAIN UNDER SEAL until further Order of the Court

  for the reasons set forth in Plaintiff’s Motion.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of July, 2020.



                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
  Copies to: Counsel of Record
